     Case 3:11-cv-05479-PGS-LHG Document 618 Filed 09/06/19 Page 1 of 1 PageID: 11851


                          CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                    COUNSELLORS AT LAW
                                                                         _____________
                                                                                             PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS                5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                         FRANCIS C. HAND                        WILLIAM SQUIRE
                                                                 ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                                 STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                   PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX                  FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN              www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                                  OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                                 CHRISTOPHER J. BUGGY
                                                                                             *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                               JOHN V. KELLY III
                                                                                             NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                                  September 6, 2019          **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                    +MEMBER FL BAR ONLY




         VIA ECF

         Honorable Lois H. Goodman
         United States Magistrate Judge
         Clarkson S. Fisher Federal Building and U.S. Courthouse
         402 East State Street
         Trenton, New Jersey 08608

                                             Re:           Effexor XR Antitrust Litigation
                                                           Master Docket 11-5479(PGS)(LHG)

         Dear Judge Goodman:

                We are Chair of the End-Payor Class Plaintiffs’ (“EPPs”) Executive Committee in the
         above-captioned matter. On behalf of all of the parties, enclosed for the Court’s consideration is
         a proposed updated scheduling order which has been agreed to by the parties. If it is acceptable to
         the Court, kindly sign the Order and have a “filed” copy returned to us via the Court’s ECF system.

                 Thank you for your attention to this matter. If the Court has any questions, we are available
         at your convenience.

                                                                Respectfully submitted,

                                                           CARELLA, BYRNE, CECCHI,
                                                        OLSTEIN, BRODY & AGNELLO, P.C.

                                                                 /s/ Lindsey H. Taylor

                                                                LINDSEY H. TAYLOR
         cc:          All counsel (via ECF)
